DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 39 now recites placement region located at a proximal end and a transition zone that tapers from the placement region to the proximal end. It appears this limitation is not supported by the specification and drawings. Fig. 10b of the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39, 43-45, 47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beussink et al. (US 5,519,984).

With regard to claim 39, Beussink discloses An automated system (Fig. 3-7) for assembling a pre-filled syringe (48), said system comprising: a syringe barrel (50) containing a liquid (56); a vent tube (40) configured to place a stopper (36) in the syringe barrel, wherein the vent tube comprises: a body having a proximal end (end opposite 44) and a distal end (end at 44), the body including: a placement region (see Fig below) at a proximal end of the vent tube and having a flat or substantially flat surface (See Fig below); and a transition zone (see Fig below) extending distally from the placement region, wherein the transition zone tapers from the flat or substantially flat surface of the placement region to the “distal” end of the body at a taper angle from about 3 degrees to about 15 degrees (see Fig below; while the disclosure does not explicitly state a 3-15 degree taper, the drawings appear to show such a taper within that range and further it would be prima facie obvious for one of ordinary skill in the art to optimize 

    PNG
    media_image1.png
    478
    467
    media_image1.png
    Greyscale

With regard to claim 43, Beussink discloses the placement region for a stopper but does not explicit disclose the diameter between 3mm to 20mm. However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the placement region as this would not alter the overall function of the device.
With regard to claim 44, Beussink discloses wherein the placement region has a size that is larger than a diameter of the largest outer rib of the stopper (Col 1, lines 65 to Col 2, line23; the enlarged proximal end is larger than the size of the stopper as shown in Fig. 3). 
With regard to claim 45, Beussink discloses further comprising an insertion pin (30) configured to move the stopper through the vent tube (see between Figs 3-7). 
With regard to claim 47, Beussink discloses wherein the body is sized smaller than an inner diameter of the syringe barrel to allow air to escape between the outside of the vent tube and the syringe barrel (Col 5, lines 19-46). 
With regard to claim 48, Beussink discloses wherein the inside of the syringe barrel is free of lubricants (the syringe is pre-filled as described in claim 1, and Beussink does not teach the use of lubricants). 
With regard to claim 49, Beussink discloses wherein the liquid is a pharmaceutical substance or a biological substance (56). 
With regard to claim 50, Beussink discloses wherein the body (40), the machine adapter (38), and the alignment flange (22a) are connected ( each of these components are connected to one another as seen in Fig. 1). 
With regard to claim 51, Beussink discloses wherein the alignment flange (22a) has a shape that is sufficient to align with auxiliary equipment on a filling line (see auxiliary equipment (10) that is aligned with the alignment flange (22a). 
With regard to claim 52, Beussink discloses wherein the body fits within the syringe barrel (see in Fig. 5, when the body (40) is inserted into the syringe (48) and allows the stopper to be placed into the syringe barrel (as shown in Fig. 5-7). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 39, 43-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states that the machine adapter (38) of Beussink does not surround the placement region and the transition zone. However, as shown in Fig. 3-7 and the Fig above) the machine adapter 38 is a panel that surrounds each of the bodies of the vent tube. Applicant also states that Beussink fails to teach an alignment flange that extends from the end of the machine adapter. However, Beussink teaches the machine adapter 38 being a plate and having a protrusion 22a that extends from the proximal surface of the machine adapter 38.
With regard to the remarks about the placement region, the placement region is (as illustrated above) and the figure above has been annotated to indicate the flat surface at the proximal end. Again, Applicant is reminded that the term “region” may be any part of the body and does not impart any specific structure. Therefore any portion of the body can be considered the placement region. If the claims were to be amended to structurally define the placement region, such amendments may be considered to overcome the current rejection. 
Applicant also argues that the transition zone does not taper. However, as indicated in the Fig above the transition zone is tapered and narrows towards a distal end. Similar to the comments above, the term “zone” can be considered any portion of the body, it does not impart any specific structure.
Applicant is advised to structurally define what is considered the placement region and the transition zone in order to overcome the current rejection or to provide limitations as to how the vent tube vents and is defined over the prior art tube. It appears applicant may be trying to claim the innder diameter of the placement region having a constant inner diameter and a transition zone that has a gradually reduced diameter along an interior surface. However, these limitations are not current recited in the claims. Alternatively, Applicant may be able to better define the alignment flange in order to overcome the current rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783